Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 1 of 7 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 JOSH DIEHL, on behalf of
 himself and on behalf of all
 others similarly situated,

        Plaintiffs,

 v.                                            Case Number:

 TEAM ST. PETE, INC. d/b/a
 DOMINO’S PIZZA,

       Defendant.
 _______________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

        Named Plaintiff, JOSH DIEHL, individually and on behalf of all other similarly

 situated employees (collectively “Plaintiffs”), brings claims as a Collective Action

 pursuant to the Fair Labor Standards Act, 29 U.S.C. §§201 et seq. (the “FLSA”), against

 Defendant Team St. Pete, Inc., d/b/a Domino Pizza (“Defendant”), and alleges as follows:

                                    INTRODUCTION

        1.      This lawsuit is a collective action brought by Named Plaintiff, Josh Diehl,

 pursuant to the Fair Labor Standards Act, 29 U.S.C. §§201 et seq. (“FLSA”), on behalf of

 himself and all similarly-situated individuals, who worked as an assistant manager for

 Defendant during the last three years.

        2.      This lawsuit is a result of Defendant’s failure to pay Plaintiffs all lawfully

 earned and due wages, specifically unpaid overtime.




                                              1
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 2 of 7 PageID 2




        3.       Additionally, Defendant regularly changed the hours that Plaintiff worked

 that resulted in a shortage of Plaintiff’s hours each work week. In one instance, one of

 Plaintiff’s paychecks did not account for fifteen hours that Plaintiff worked for Defendant.

        4.       Plaintiff was regularly scheduled for at least forty-five hours per week but

 was typically paid for only forty hours per week, or less.

        5.       Defendant knows that its hourly-paid employees regularly do not receive all

 wages due to them for hours worked beyond the threshold of forty hours per workweek

 because, in fact, Defendant changes the employees’ time records.

        6.       Defendant owes Plaintiff one-and-a-half times his regular rate of pay for

 work performed beyond the threshold of forty hours per workweek.

        7.       The putative class Plaintiff seeks to have certified is defined as follows:

        All individuals who were employed or are currently employed by
        Defendant as an Assistant Manager in the United States during the
        three years preceding the filing of this lawsuit through the date of
        judgment.

                                  JURISDICTION AND VENUE

        8.       This Court has subject-matter jurisdiction over this action pursuant to 29

 U.S.C. §216(b), which provides that suit under the FLSA “may be maintained against any

 employer ... in any Federal or State court of competent jurisdiction.”

        9.       This Court has federal question jurisdiction over this action pursuant to 28

 U.S.C. §1331.

        10.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

 Defendant resides in and conducts business within this District. In addition, a substantial




                                               2
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 3 of 7 PageID 3




 part of the events and omissions giving rise to the claims pleaded in this Complaint

 occurred within this District

                                                 PARTIES

         11.     Defendant is a franchisee of Domino’s restaurants, and operates

 approximately sixteen (16) Domino’s stores located in and around St Petersburg, Florida.

         12.     Defendant is an employer as defined under the FLSA, 29 U.S.C. § 203(d).

         13.     Defendant at all times relevant to this action, engaged in interstate

 commerce as defined by the FLSA, 29 U.S.C. § 203(s).

         14.     The annual gross sales volume of Defendant exceeded $500,000.00 per year

 at all times relevant to this action.

         15.     Plaintiff Josh Diehl currently is a resident of St. Petersburg, Florida.

 Additionally, Plaintiff worked for Defendant as a non-exempt Assistant Manager during

 the applicable statute of limitations period.

         16.     Plaintiff was employed by Defendant as an “employee” as defined by

 Section 3(e)(1) of the FLSA, 29 U.S.C. §203(e)(l) and regularly worked in excess of 40

 hours per week.

                                     GENERAL ALLEGATIONS

         17.     Defendant pays Plaintiff and all Assistant Managers (hereinafter “the

 Putative Class Members”) who are similarly situated on an hourly basis.

         18.     Defendant classified Plaintiff and the Putative Class Members as “non-

 exempt” under the FLSA.




                                                 3
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 4 of 7 PageID 4




         19.    Plaintiff and the Putative Class Members were not paid overtime for all

 hours worked, including as to time spent working off the clock.

         20.    Plaintiff worked as an assistant manager for Defendant from approximately

 May 20, 2019 through August 16, 2019.

         21.    Plaintiff’s rate of pay was $10.50 per hour, and was typically scheduled for

 and worked approximately 40-50 hours per week.

         22.    However, Defendant typically only paid Plaintiff for 40 hours of work per

 week.

         23.    Defendant also violated the FLSA by failing to keep accurate time records.

         24.    Plaintiff and the putative class members were subject to Defendant’s

 uniform policies and practices and were victims of Defendant’s scheme to deprive them of

 regular wages and overtime pay. As a result of Defendant’s improper and willful failure to

 pay Plaintiff and the putative class in accordance with the requirements of the FLSA,

 Plaintiff and the putative class lost wages and suffered other damages.

                           COLLECTIVE ACTION ALLEGATIONS

         25.    Plaintiff re-asserts and re-alleges the allegations set forth in paragraphs 1-7,

 11-16, and 17-24 above.

         26.    Plaintiff bring Count I, the FLSA claim, as an “opt-in” collective action

 pursuant to 29 U.S.C. § 216(b) defined as follows:

         All individuals who were employed or are currently employed by
         Defendant as an Assistant Manager in the United States during the
         three years preceding the filing of this lawsuit through the date of
         judgment.




                                               4
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 5 of 7 PageID 5




         27.     The FLSA claim may be pursued by those who opt-in to this case, pursuant

 to 29 U.S.C. § 216(b).

         28.     Plaintiff, individually and on behalf of all other similarly situated

 employees, seeks relief on a collective basis challenging, among other FLSA violations,

 Defendant’s practice of failing to accurately record all hour worked and failing to pay

 employees for all hours worked, including overtime compensation.

         29.     The number and identity of other plaintiffs yet to opt-in and consent to be

 party plaintiffs may be determined from the records of Defendant, and potential class

 members may easily and quickly be notified of the pendency of this action.

                          COUNT I – FLSA OVERTIME VIOLATION

         30.     Plaintiff re-assert and re-allege the allegations of paragraphs 1-7, 11-24, and

 26-29 above.

         31.     Defendant violated the FLSA by failing to pay for all overtime hours

 worked. In the course of perpetrating these unlawful practices, Defendant also willfully

 failed to keep accurate records of all hours worked by their employees.

         32.     Section 13 of the FLSA, codified at 29 U.S.C. § 13, exempts certain

 categories of employees from overtime pay obligations. None of the FLSA exemption

 apply to Plaintiff.

         33.     Plaintiff, and all similarly situated employees, are entitled to damages equal

 to the mandated overtime premium pay within the three years preceding the filing of this

 Complaint, plus periods of equitable tolling, because Defendant acted willfully and knew,

 or showed reckless disregard of whether their conduct was prohibited by the FLSA.



                                                5
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 6 of 7 PageID 6




         34.     Defendant acted neither in good faith nor with reasonable grounds to believe

 that its actions and omissions were not a violation of the FLSA, and as a result, thereof,

 Plaintiff and other similarly situated employees are entitled to recover an award of

 liquidated damages in an amount equal to the amount of unpaid overtime pay described

 pursuant to Section 16(b) of the FLSA, codified at 29 U.S.C. § 216(b).

         35.     Alternatively, should the Court find Defendant did not act willfully in

 failing to pay overtime pay, Plaintiff and all similarly situated employees are entitled to an

 award of prejudgment interest at the applicable legal rate.

         36.     As a result of the aforesaid willful violations of the FLSA’s overtime pay

 provisions, overtime compensation has been unlawfully withheld by Defendant from

 Plaintiff and all similarly situated employees. Accordingly, Defendant is liable pursuant to

 29 U.S.C. § 216(b), together with an additional amount as liquidated damages, pre-

 judgment and post-judgment interest, reasonable attorneys’ fees, and costs of this action.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and all employees similarly situated who join in this

 action demand:

         a.      Issuance of notice as soon as possible to all Assistant Managers who were

 employed by Defendant during any portion of the three years immediately preceding the

 filing of this action. Generally, this notice should inform them that this action has been

 filed, describe the nature of the action, and explain their right to opt into this lawsuit if they

 were not paid overtime compensation for all hours worked over forty in any week during

 the statutory period;



                                                 6
Case 8:19-cv-02649-MSS-SPF Document 1 Filed 10/24/19 Page 7 of 7 PageID 7




         b.      Judgment against Defendant for an amount equal to Plaintiff’s unpaid back

 wages at the applicable overtime rate;

         c.      Judgment against Defendant that its violation of the FLSA were willful;

         d.      An equal amount to the overtime damages as liquidated damages;

         e.      To the extent liquidated damages are not awarded, an award of prejudgment

 interest;

         f.      All costs and attorney’s fees incurred in prosecuting these claims;

         g.      Leave to add additional plaintiffs by motion, the filing of written consent

 forms, or any other method approved by the Court;

         h.      Leave to amend to add claims under applicable state laws; and

         i.      For such further relief as the Court deems just and equitable.

                              DEMAND FOR A JURY TRIAL

         Plaintiff hereby requests a trial by jury on all issues so triable.

         Dated this 24th day of October, 2019.

                                                 Respectfully submitted,

                                                 /s/ Brandon J. Hill
                                                 BRANDON J. HILL
                                                 Florida Bar Number: 0037061
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 N. Florida Avenue, Suite 300
                                                 Tampa, Florida 33602
                                                 Main Number: 813-224-0431
                                                 Direct Dial: 813-337-7992
                                                 Facsimile: 813-229-8712
                                                 Email: bhill@wfclaw.com
                                                 Email: jcornell@wfclaw.com
                                                 Email: rcooke@wfclaw.com

                                                 Attorneys for Plaintiff


                                                7
